Citation Nr: 1752661	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right arm muscle spasms.  

2.  Entitlement to service connection for left arm muscle spasms. 

3.  Entitlement to service connection for a respiratory disability other than sleep apnea.  

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2013 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

In February 2015 the Board remanded the claim for additional development.  As to the Veteran's sleep apnea claim, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In an August 2016 rating decision, the RO granted service connection for left and right shoulder impingement, and cervical degenerative disease.  As this was a full grant of the benefits sought on appeal, these issues are no longer before the Board.  
The issues of entitlement to service connection for muscle spasms of the left and right hands and a respiratory disorder other than sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The Veteran's sleep apnea did not have its onset in service and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his sleep apnea is related to service or had its onset in service.  As the Veteran has a diagnosis of sleep apnea, the issue that remains disputed is whether the disability is related to service or a service-connected disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.310(a) (2017).   

The Veteran's service treatment records are silent for complaints of or treatment for sleep apnea.  At separation, a clinical evaluation showed normal mouth and throat and normal lungs and chest.  The Veteran also denied troubled sleep and ear, nose and throat troubles. 

The Veteran underwent a VA examination in August 2010.  The examiner opined, after reviewing the service treatment records, that although the Veteran had a whiplash injury in 1970, this is not a recognized cause of obstructive sleep apnea.  The examiner concluded that there is no relationship between the whiplash injury in 1970 and the sleep apnea that was diagnosed in 2010.  
In a May 2015 addendum medical opinion, a VA examiner opined that it is less likely as not that the Veteran's sleep apnea is related to service to include exposure to fumes.  The examiner reasoned that the Veteran was diagnosed with sleep apnea during a 2010 sleep study and service treatment records are silent for symptoms of sleep apnea.  In addition, post service treatment records are also silent for sleep apnea symptoms for a year after separation.  The Veteran first complained of symptoms compatible with sleep apnea in 2010.  The examiner further indicated that he could not find any peer reviewed repeatable studies that support the conclusion that exposure to Toluene, lacquer thinner, methyl ethyl, ketone, ethyl acetate, dope, enamels, lacqueres, zinc chromate and sealante result in obstructive sleep apnea, which is mechanical obstruction of the upper airway.     

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for the opinions, and the opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current sleep apnea is not related to service.  

The Board has also considered the Veteran and his wife's assertions that his sleep apnea had its onset in service.  The Veteran and his wife are competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's reported respiratory symptoms in service are related to a current diagnosis of sleep apnea requires medical expertise to determine.  Thus, the Board finds the VA medical opinions more probative than the Veteran's statements. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied. 


REMAND

The Veteran claims service connection for left and right arm muscle spasms.  The Veteran's medical treatment records are silent for a diagnosis of left and right arm muscle spasms.  During the March 2013 Board hearing, the Veteran described his arm symptoms as tingling.  In the February 2015 remand, the Board acknowledged that the Veteran described having neurological symptoms in his arms which he asserted were related to his now service-connected neck and shoulder disabilities.  The Veteran was afforded a VA examination in May 2015.  However, the examiner did not specifically consider the Veteran's claim of muscle spasms.  The examiner also issued an addendum positive nexus opinion in July 2016 but still did not indicate whether the Veteran had a diagnosis of arm muscle spasms during the appeal period or if the Veteran's arm disability claimed as muscle spasms was actually his radiculopathy.   Notably, in an August 2016 rating decision, service connection was granted for radiculopathy of the upper right extremities due to cervical degenerative disease.  Thus, an additional examination is warranted to determine if the Veteran has a separate disability of muscle spasms of the left and right arm.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 38 C.F.R. § 4.14. 

Regarding service connection for a respiratory disability other than sleep apnea, the Veteran was afforded a VA examination in October 2011.  The examiner found that the Veteran's respiratory disabilities were not related to service.  The examiner also reported that there was no evidence of pneumonia.  Since that time, the medical evidence shows that the Veteran was diagnosed with pneumonia in March 2013.  See McClain v. Nicholson, 21 Vet App 319 (2007).  The Veteran asserts that his pneumonia is related to a diagnosis of pneumonia in service and is the result of chemical exposure in service.  The Veteran's service treatment records are silent for a diagnosis of pneumonia.  However, a March 1970 note in the Veteran's service treatment records indicates a diagnosis of a virus infection, unspecified, of the upper respiratory tract.  On remand, a medical opinion addressing the etiology of the Veteran's pneumonia is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the May 2015 VA examiner (if available) to provide an opinion as to whether the Veteran has had a diagnosis of muscle spasms of the left and/or right arms.

The examiner should specifically discuss whether the Veteran has a bilateral arm disability other than his service-connected radiculopathy of the left and right upper extremities. 

A complete rationale should be provided for each opinion expressed.

2.  Schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of his pneumonia.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his pneumonia had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to specifically include exposure to exposed to Toluene, lacquer thinner, methyl ethyl, ketone, ethyl acetate, dope, enamels, lacquers, zinc chromate, and sealants.  

The examiner should also discuss the March 1970 note in the Veteran's service treatment records showing a diagnosis of a virus infection, unspecified, of the upper respiratory tract.

The examiner is to issue an opinion even if the Veteran's March 2013 pneumonia has resolved.  See McClain v. Nicholson, 21 Vet App 319 (2007) (finding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

A complete rationale should be provided for each opinion expressed.

3.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


